August 1, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
NO. 14-16-00674-CR
NO. 14-16-00675-CR

                          LEROY BARTIE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     These causes were heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order this decision certified below for observance.